Exhibit 10.1

LOGO [g8080302000001.jpg]

October 5, 2006

VIA HAND DELIVERY

Ajit Gill

c/o Nektar Therapeutics

150 Industrial Road

San Carlos, CA 94070-6256

 

Re: Transition and Retirement Agreement

Dear Ajit:

As we have discussed, this letter (the “Letter”) amends the terms of the
transition and retirement agreement entered into between Nektar Therapeutics
(the “Company”) and you on March 13, 2006 (the “Agreement”) only as expressly
set forth herein. All other terms and conditions of the Agreement continue in
full force and effect. Any capitalized terms not defined herein shall have the
meaning set forth in the Agreement.

1.    Termination of Consulting Relationship. Your employment in all capacities
with the Company and each of its Affiliates terminated on June 30, 2006 (the
“Separation Date”). From the Separation Date through the date hereof, you have
been providing consulting services to the Company pursuant to the terms of
Section 4 of the Agreement. Pursuant to Section 4(a)(iii) of the Agreement, the
Company and you hereby mutually agree to terminate the consulting relationship
and the Consulting Period, effective as of the date hereof (the “Retirement
Date”).

2.    Termination Payments. You acknowledge that you have received all accrued
salary and all accrued and unused vacation (if any) earned by you through the
Separation Date, less applicable withholdings and deductions, in accordance with
applicable law. You further acknowledge and agree that you have previously
submitted to the Company your final documented expense reimbursement statement
reflecting all business expenses you have incurred through the Separation Date
for which you are seeking reimbursement.

3.    Amendment of Outstanding Awards. In connection with the termination of the
Consulting Period, each of the stock option grants and restricted stock unit
grants that were awarded to you by the Company that remain outstanding and
unvested as of the Retirement Date (as set forth on Exhibit A, the “Outstanding
Awards”) shall be fully vested and exercisable as of the Retirement Date. With
respect to those Outstanding Awards that are restricted stock unit awards, the
stock subject to such awards will be issued to you in accordance with the terms
of the applicable restricted stock unit award agreements, including any deferral
elections previously



--------------------------------------------------------------------------------

made by you. In addition, and in further consideration for your Continuing
Obligations to the Company, those Outstanding Awards that are stock options that
have an exercise price that is greater than or equal to the closing sales price
of the Company’s Common Stock on the Retirement Date (such options, as listed on
Exhibit B hereto, the “Amended Options”) shall be amended, effective as of the
Retirement Date, pursuant to the form of Amended Stock Option Agreement attached
hereto as Exhibit C, to extend the post-termination exercise period so that each
Amended Option may be exercised until the earlier to occur of (i) September 30,
2009, or (ii) the “Expiration Date” of the Amended Option (as originally set
forth in the Stock Option Grant Notice applicable to such Amended Option).
However, if the Company reasonably determines that such amendment would cause
the Amended Options to be deemed deferred compensation pursuant to Section 409A
of the Code and therefore subject to Section 409A(a)(1), you hereby agree to
make a cash payment to the Company equal to the Company’s tax withholding
obligations under Section 409A in respect of the Amended Options, with such
payment made not later than the later of (a) the time when the Company is
required to satisfy such obligations or (b) five (5) business days after the
date that the Company provides you with written notice of such withholding
obligations, and to the extent that you do not make such a cash payment by the
later of such dates, you shall forfeit all further rights, title and interest in
or to any unexercised Outstanding Awards and such Outstanding Awards shall
immediately expire. Any Outstanding Awards that are stock options that are not
listed on Exhibit B shall expire following the Retirement Date, to the extent
unexercised, in accordance with their original terms.

4.    Benefit Payments. You acknowledge and agree that the Insurance Payment
Termination Date is hereby amended to mean the earlier of December 31, 2008 or
the date you become eligible for such insurance coverage with another employer.
For the avoidance of doubt, you shall have no rights to, and the Company and its
Affiliates shall have no obligation to make, any premium payments or
reimbursements in respect of the continuation of health, life and disability
insurance coverage after December 31, 2008.

5.    Continuing Obligations. You acknowledge and agree that from the Separation
Date through the Resignation Date, you have been in compliance with your
continuing obligations to the Company, as set forth in the Agreement. In
consideration for the Company’s obligations under this Letter, including but not
limited to those obligations set forth in Section 3 above, you hereby agree that
you shall continue to be subject to the continuing obligations set forth in the
Agreement, including but not limited to those obligations referenced in
Section 3(f) and described in Sections 6, 11, 12 (as amended by Section 8
below), and 13 of the Agreement (the “Continuing Obligations”); provided,
however, that with respect to the obligations set forth in Section 4(f) of the
Agreement, such obligations are hereby amended so as to continue from the
Retirement Date through the date on which you receive the final installment of
the Transition Payments (such period, the “Payment Period”). In addition, the
Company and you expressly acknowledge and agree that all references in Sections
4(d) and 4(f) of the Agreement to the “Consulting Period” shall be read to mean
the Payment Period.

6.    Disclosure. You hereby acknowledge and agree that this Letter and a
description of the terms set forth herein may be filed by the Company with the
Securities and Exchange Commission pursuant to its obligations as a reporting
company under the Securities Exchange Act of 1934, as amended and the rules and
regulations promulgated thereunder, and consequently shall be publicly
available.

 

2.



--------------------------------------------------------------------------------

7.    No Admissions. The promises and payments in consideration of this
Agreement shall not be construed to be an admission of any liability or
obligation by either party to the other party, and neither party makes any such
admission.

8.    Cooperation. Section 12 of the Agreement is amended and restated in its
entirety as follows:

You agree to cooperate fully with the Company in connection with its actual or
contemplated defense, prosecution, or investigation of any claims, demands,
audits, government or regulatory inquiries, or other matters arising from
events, acts, or failures to act that occurred during the time period in which
you were employed by the Company. Such cooperation includes, without limitation,
making yourself available upon reasonable notice, without subpoena, to provide
accurate and complete information to the Company and making yourself available
for truthful and accurate interviews, depositions, and trial testimony. From the
Separation Date through the expiration of Payment Period, you agree to provide
up to a total of sixteen (16) hours of such cooperation each month without
compensation from the Company, other than reimbursement of all reasonable
out-of-pocket expenses you incur in connection with any such cooperation. To the
extent the Company requests more than sixteen (16) hours of your cooperation in
a month prior to the conclusion of the Payment Period, you will be compensated
for such time at an hourly consulting rate of $225 (the “Hourly Cooperation
Rate”). To the extent that the Company requests any such cooperation after the
expiration of the Payment Period, the Company shall compensate you at the Hourly
Cooperation Rates for all such hours (with the exception of trial testimony,
which shall not be compensated). At all times, the Company will make reasonable
efforts to accommodate your scheduling needs.

9.    Acts Necessary To Effect This Agreement. You and the Company agree to
timely execute any instruments or perform any other acts that are or may be
necessary or appropriate to effect and carry out the transactions contemplated
by this Agreement.

10.    Release. Nothing in this Letter amends your release of claims pursuant to
Sections 14, 15 and 16 of the Agreement.

11.    Dispute Resolution. For the avoidance of doubt, the provisions of
Section 17 of the Agreement continue in full force and effect. The parties
reaffirm that by agreeing to arbitration, they waive the right to resolve any
such dispute, claim or demand through a trial by jury or judge or by
administrative proceeding.

12.    Advice of Counsel. You expressly acknowledge and agree that you have been
advised by the Company, and that you have had ample opportunity, to consult with
the legal, tax, and other professional advisors of your choosing in connection
with executing this Letter. You further acknowledge and agree that you have
reviewed the Agreement (as amended by this Letter) with such advisors regarding
the consequences of the transactions contemplated by the

 

3.



--------------------------------------------------------------------------------

Agreement (as amended by this Letter), or that if you have not so consulted with
your advisors, you have knowingly and voluntarily declined to do so. You further
acknowledge and agree that you are relying solely on such personal advisors and
not on any statements or representations of the Company or any of its agents.
You understand that you (and not the Company) shall be responsible for your own
tax liability that may arise as a result of the transactions contemplated by the
Agreement (as amended by this Letter).

13.    Miscellaneous. This Letter, including its exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof, and amends the Agreement
only as expressly set forth herein. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other agreements, promises, warranties or
representations concerning its subject matter. This Letter may not be modified
or amended except in a writing signed by both you and a duly authorized officer
of the Company. This Letter will bind the heirs, personal representatives,
successors (including but not limited to any successors resulting from a Change
in Control) and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Letter is determined to be invalid or unenforceable, in whole or in
part, this determination shall not affect any other provision of this Letter and
the provision in question shall be modified so as to be rendered enforceable in
a manner consistent with the intent of the parties insofar as possible under
applicable law. This Letter shall be construed and enforced in accordance with
the laws of the State of California without regard to conflicts of law
principles. Any ambiguity in this Letter shall not be construed against either
party as the drafter. Any waiver of a breach of this Letter, or rights
hereunder, shall be in writing and shall not be deemed to be a waiver of any
successive breach or rights hereunder. This Letter may be executed in
counterparts which shall be deemed to be part of one original, and facsimile
signatures shall be equivalent to original signatures.

[Remainder of Page Intentionally Left Blank]

 

4.



--------------------------------------------------------------------------------

Sincerely,

NEKTAR THERAPEUTICS

 

By:   /s/ Michael Brown  

Michael Brown

Chairman, Compensation Committee

Board of Directors

Exhibit A – Outstanding Awards

Exhibit B – List of Amended Options

Exhibit C – Form of Amended Stock Option Agreement

 

UNDERSTOOD AND AGREED:

 

/s/ Ajit Gill     October 5, 2006 Ajit Gill     Date

 

5.



--------------------------------------------------------------------------------

EXHIBIT A

 

OUTSTANDING AWARDS

Stock Option Summary

 

Grant
Number   Grant
Date   Plan/Type   Price   Outstanding
Options   Expiration
Date 9401044   10/31/2002   EIP/ISO   $  6.1200       2,667   10/30/2012
N9401044   10/31/2002   EIP/NQ   $  6.1200       9,334   10/30/2012 9804068  
10/31/2002   EIP/NQ   $  6.1200     70,000   10/30/2012 9401058       6/5/2003  
EIP/ISO   $11.5500     12,244       6/4/2013 N9401058       6/5/2003   EIP/NQ  
$11.5500   132,314       6/4/2013 N9401002     2/23/1999   EIP/NQ   $14.2500  
  96,666     2/22/2009 000845     8/18/1998   EIP/NQ   $15.3750     30,000  
  8/17/2008 N000847     8/18/1998   EIP/NQ   $15.3750     63,160     8/17/2008
9401093     2/12/2005   EIP/NQ   $18.0800   125,000     2/11/2013 9401075  
    3/4/2004   EIP/NQ   $19.5500   100,000       3/3/2014 9401017     1/14/2000
  EIP/ISO   $27.6875       5,505     1/13/2010 N9401017     1/14/2000   EIP/NQ  
$27.6875     64,495     1/13/2010 N9401018     1/14/2000   EIP/NQ   $27.6875  
280,000     1/13/2010 9401024     2/21/2001   EIP/ISO   $27.8750       3,588  
  2/20/2011 N9401028     2/21/2001   EIP/NQ   $27.8750     70,000     2/20/2011
N9401024     2/21/2001   EIP/NQ   $27.8750   296,412     2/20/2011

 

Restricted Stock Unit Summary

 

Grant
Number   Grant
Date   Plan/Type   Price   Unreleased
Shares R00002     3/4/2004   EIP/RSU   $0.0100   25,000 R00001   2/12/2005  
EIP/RSU   $0.0100   40,000



--------------------------------------------------------------------------------

EXHIBIT B

 

AMENDED STOCK OPTIONS

For the avoidance of doubt, the closing sales price of the Company’s Common
Stock on the Resignation Date (Thursday, October 5, 2006) was $14.77.

 

 

Grant
Number   Grant
Date   Plan/Type   Price   Outstanding
Options   Expiration
Date 000845   8/18/1998   EIP/NQ   $15.3750     30,000   8/17/2008 N000847  
8/18/1998   EIP/NQ   $15.3750     63,160   8/17/2008 9401093   2/12/2005  
EIP/NQ   $18.0800   125,000   2/11/2013 9401075     3/4/2004   EIP/NQ   $19.5500
  100,000     3/3/2014 9401017   1/14/2000   EIP/ISO   $27.6875       5,505  
1/13/2010 N9401017   1/14/2000   EIP/NQ   $27.6875     64,495   1/13/2010
N9401018   1/14/2000   EIP/NQ   $27.6875   280,000   1/13/2010 9401024  
2/21/2001   EIP/ISO   $27.8750       3,588   2/20/2011 N9401028   2/21/2001  
EIP/NQ   $27.8750     70,000   2/20/2011 N9401024   2/21/2001   EIP/NQ  
$27.8750   296,412   2/20/2011



--------------------------------------------------------------------------------

EXHIBIT C

NEKTAR THERAPEUTICS

2000 EQUITY INCENTIVE PLAN

AMENDED STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (“Option Notice”) and this Amended
Stock Option Agreement, Nektar Therapeutics (the “Company”) has granted you an
option under its 2000 Equity Incentive Plan (the “Plan”) to purchase the number
of shares of the Company’s Common Stock indicated in the Option Notice at the
exercise price indicated in the Option Notice. Defined terms not explicitly
defined in this Amended Stock Option Agreement but defined in the Plan shall
have the same definitions as in the Plan.

The details of your option are as follows:

4.    VESTING. Your option is fully vested as provided in the letter agreement
between the Company and you dated October 5, 2006.

5.    NUMBER OF SHARES AND EXERCISE PRICE. The number of shares subject to your
option and your exercise price per share referenced in the Option Notice may be
adjusted from time to time for capitalization adjustments, as provided in the
Plan.

6.    EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (i.e., a “Non-Exempt Employee”), you may not exercise your option
until at least six (6) months following the Date of Grant specified in your
Option Notice, notwithstanding any other provision of your option.

7.    METHOD OF PAYMENT. Payment of the exercise price is due in full upon
exercise of all or any part of your option. You may elect to make payment of the
exercise price in one or more of the following forms:

        (a)    In cash or by check;

        (b)    In the Company’s sole discretion at the time your option is
exercised and provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board which,
prior to the issuance of Common Stock, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds; or

        (c)    In the Company’s sole discretion at the time your option is
granted (or subsequently, if your option is a nonstatutory stock option) and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal,

 

1.



--------------------------------------------------------------------------------

by delivery of already-owned shares of Common Stock either that you have held
for the period required to avoid a charge to the Company’s reported earnings
(generally six months) or that you did not acquire, directly or indirectly from
the Company, that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise. “Delivery” for these purposes, in the sole discretion of the Company
at the time your option is exercised, shall include delivery to the Company of
your attestation of ownership of such shares of Common Stock in a form approved
by the Company. Notwithstanding the foregoing, your option may not be exercised
by tender to the Company of Common Stock to the extent such tender would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.

8.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, your option may not be exercised unless the shares issuable
upon exercise of your option are then registered under the Securities Act or, if
such shares are not then so registered, the Company has determined that such
exercise and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your option must also comply with other
applicable laws and regulations governing the option, and the option may not be
exercised if the Company determines that the exercise would not be in material
compliance with such laws and regulations.

9.    TERM. The term of your option commences on the Date of Grant and,
notwithstanding the termination of your Continuous Service, expires upon the
earlier to occur of (i) September 30, 2009, or (ii) Expiration Date indicated in
the Option Notice.

Note, if your option is an incentive stock option, to obtain the federal income
tax advantages associated with an “incentive stock option,” the Code requires
that at all times beginning on the Date of Grant of your option and ending on
the day three (3) months before the date of your option’s exercise, you must be
an employee of the Company or an Affiliate, except in the event of your death or
Disability. The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an “incentive stock option” if you
continue to provide services to the Company or an Affiliate as a Consultant or
Director after your employment terminates or if you otherwise exercise your
option more than three (3) months after the date your employment terminates.

10.    EXERCISE.

        (a)    You may exercise the vested portion of your option during its
term by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.

        (b)    By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter an arrangement
providing for the payment by you to the Company of any tax withholding
obligation of the Company arising by reason of (1)

 

2.



--------------------------------------------------------------------------------

the exercise of your option, (2) the lapse of any substantial risk of forfeiture
to which the shares of Common Stock are subject at the time of exercise, or
(3) the disposition of shares of Common Stock acquired upon such exercise.

        (c)    If your option is an incentive stock option, by exercising your
option you agree that you will notify the Company in writing within fifteen
(15) days after the date of any disposition of any of the shares of the Common
Stock issued upon exercise of your option that occurs within two (2) years after
the date of your option grant or within one (1) year after such shares of Common
Stock are transferred upon exercise of your option.

11.    TRANSFERABILITY. Your option is not transferable, except by will or by
the laws of descent and distribution, and is exercisable during your life only
by you. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option.

12.    OPTION NOT A SERVICE CONTRACT. Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in your option shall obligate the Company or an
Affiliate, their respective shareholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

13.    WITHHOLDING OBLIGATIONS.

        (a)    At the time your option is exercised, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “cashless
exercise” pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your option.

        (b)    Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable conditions or restrictions
of law, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares having a Fair Market Value, determined by the Company as of the date of
exercise, not in excess of the minimum amount of tax required to be withheld by
law (or such lower amount as may be necessary to avoid variable award
accounting). Shares of Common Stock shall be withheld solely from fully vested
shares of Common Stock determined as of the date of exercise of your option that
are otherwise issuable to you upon such exercise. Any adverse consequences to
you arising in connection with such share withholding procedure shall be your
sole responsibility.

 

3.



--------------------------------------------------------------------------------

        (c)    Your option is not exercisable unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied. Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein unless such obligations are satisfied.

14.    NOTICES. Any notices provided for in your option or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

15.    GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.

 

4.